Citation Nr: 9903572	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  95-22 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for obsessive compulsive 
disorder, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1988 to June 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 1993, 
the RO granted service connection for obsessive compulsive 
disorder and evaluated the disorder as 10 percent disabling.  
The veteran appealed the disability evaluation assigned.  In 
December 1993, the RO granted an increased rating for the 
obsessive compulsive disorder to 30 percent.  

In August 1994, the RO granted a further increased rating to 
50 percent.  The report of this rating decision included the 
statement that the decision was a total grant of benefits 
sought on appeal.  The veteran disagreed with the 50 percent 
disability evaluation on a statement received at the RO in 
February 1995.  In March 1998, the RO granted a further 
increased rating of 70 percent for the veteran's obsessive 
compulsive disorder.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to an increased rating 
for obsessive compulsive disorder, currently evaluated as 70 
percent disabling.  

While the claims file contains a VA Vocational Rehabilitation 
counseling record, the actual Vocational Rehabilitation 
folder is not on file.

The Board notes that the two most recent VA examinations of 
the veteran's mental disorder, conducted in October 1995 and 
December 1997 were both conducted without the veteran's 
claims file being available for review.  The Court has held 
that examinations for compensation and pension purposes 
conducted without contemporaneous review of the veteran's 
claims file are deficient for rating purposes.  Procelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Court has also held that the fulfillment of the statutory 
duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one. Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In light of the above, this case is REMANDED for the 
following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim for increased 
evaluation of his obsessive compulsive 
disorder.  After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible copies 
of the veteran's complete treatment reports 
from all sources identified whose records 
have not previously been secured.  Regardless 
of the response from the veteran, the RO 
should obtain any current, outstanding VA 
treatment records.  





2.  The RO should obtain the veteran's VA 
Vocational and Rehabilitation folder 
which should be associated with the 
claims file.

3.  The RO should arrange for a VA 
psychiatric examination of the veteran 
for the purpose of ascertaining the 
nature and extent of severity of his 
obsessive compulsive disorder.  

The claims file, copies of the previous 
and amended criteria for rating mental 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any necessary tests and studies, 
including appropriate psychological 
studies (if determined to be necessary by 
the psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to the 
obsessive compulsive disorder.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability(ies) found to be present.  
The examiner should address both the old 
and new rating criteria for evaluation of 
mental disorders.  

If there are found to be psychiatric 
disorder(s) other than obsessive 
compulsive disorder, the examiner should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  



If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner must also comment on the extent 
to which the service-connected obsessive 
compulsive disorder affects occupational 
and social functioning.  

The examiner is asked to express an 
opinion as to which of the following 
criteria best describes the veteran's 
psychiatric disability picture due solely 
to obsessive compulsive disorder:  

(1) A mental condition has been 
formally diagnosed, but symptoms are 
not severe enough either to 
interfere with occupational and 
social functioning or to require 
continuous medication;

(2) Occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication;

(3) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss; or 




(4) occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships; or 

(5) occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships.  






(6) Total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

A multi-axial assessment must be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  Any opinions 
expressed must be accompanied by a 
complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for obsessive 
compulsive disorder with application of 
both the old and new criteria for rating 
mental disorders and apply those criteria 
more favorable to the veteran.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


